14‐193‐pr 
Lewis v. Connecticut Commissioner of Correction 
                                      

                      In the
          United States Court of Appeals
             For the Second Circuit
                                  ________ 
                                        
                            AUGUST TERM, 2014 
                                        
                        ARGUED: OCTOBER 22, 2014  
                          DECIDED: MAY 14, 2015 
                         AMENDED:  JUNE 22, 2015  
                                        
                               No. 14‐193‐pr 
                                        
                               SCOTT LEWIS, 
                             Petitioner‐Appellee, 
                                        
                                      v. 
                                        
            CONNECTICUT COMMISSIONER OF CORRECTION, 
                           Respondent‐Appellant. 
                                  ________ 
                                        
             Appeal from the United States District Court 
                      for the District of Connecticut. 
             No. 3 Civ. 196 – Charles S. Haight, Jr., Judge. 
                                  ________ 
                                        
Before: WINTER, WALKER, and CABRANES, Circuit Judges. 
                                  ________ 
 
      In  1990,  a jury  convicted  Petitioner  Scott  Lewis  of  murdering 

Ricardo  Turner  and  Lamont  Fields.  The  government’s  case  against 
2                                                               No. 14‐193‐pr

Lewis  depended  almost  entirely  on  the  testimony  of  its  key 

witness―Ovil Ruiz. At the time of Lewis’s trial, however, the State 

failed  to  disclose  to  the  defense  that  Ruiz  had  repeatedly  denied 

having  any  knowledge  of  the  murders  and  only  implicated  Lewis 

after a police detective promised to let Ruiz go if he gave a statement 

in which he admitted to being the getaway driver and incriminated 

Lewis  and  another  individual,  Stefon  Morant.    Lewis  now  seeks 

habeas relief on the grounds that the State of Connecticut denied his 

constitutional  right  to  a  fair  trial  when  it  withheld  exculpatory 

evidence  in  violation  of  Brady  v.  Maryland,  373  U.S.  83  (1963).    The 

United States District Court for the District of Connecticut (Charles 

S. Haight, Jr., Judge) granted Lewis’s habeas petition on the basis of 

the Brady violation. We agree with the district court and AFFIRM the 

grant of habeas corpus. 

                                ________ 
                                       
                     BRETT  DIGNAM  (Elora  Mukherjee,  on  the  brief), 
                     Morningside  Heights  Legal  Services,  Inc.,  New 
                     York, N.Y., for Petitioner‐Appellee. 

                     MICHAEL  PROTO,  Office  of  the  Chief  State’s 
                     Attorney,  Rocky  Hill,  C.T.,  for  Respondent‐
                     Appellant. 
3                                                               No. 14‐193‐pr

                                  ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

       In  1990,  a jury  convicted  Petitioner  Scott  Lewis  of  murdering 

Ricardo  Turner  and  Lamont  Fields.  The  government’s  case  against 

Lewis  depended  almost  entirely  on  the  testimony  of  its  key 

witness―Ovil Ruiz. At the time of Lewis’s trial, however, the State 

failed  to  disclose  to  the  defense  that  Ruiz  had  repeatedly  denied 

having  any  knowledge  of  the  murders  and  only  implicated  Lewis 

after a police detective promised to let Ruiz go if he gave a statement 

in which he admitted to being the getaway driver and incriminated 

Lewis  and  another  individual,  Stefon  Morant.    Lewis  now  seeks 

habeas relief on the grounds that the State of Connecticut denied his 

constitutional  right  to  a  fair  trial  when  it  withheld  exculpatory 

evidence  in  violation  of  Brady  v.  Maryland,  373  U.S.  83  (1963).    The 

United States District Court for the District of Connecticut (Charles 

S. Haight, Jr., Judge) granted Lewis’s habeas petition on the basis of 

the Brady violation. We agree with the district court and AFFIRM the 

grant of habeas corpus. 
4                                                             No. 14‐193‐pr

                             BACKGROUND 

         On October 11, 1990, Ricardo Turner and Lamont Fields were 

shot  and  killed  in  their  apartment  at  634  Howard  Avenue  in  New 

Haven,  Connecticut.  The  State  charged  Scott  Lewis  and  Stefon 

Morant with the murders and tried them separately in Connecticut 

Superior  Court.  Morant  was  tried  first  and  convicted  of  both 

murders. 

    I.   Lewis’s Trial 

         At trial, the State did not introduce any eyewitness testimony 

or  forensic  evidence  against  Lewis.  The  government’s  key  witness, 

Ovil Ruiz, was the only witness who directly implicated Lewis in the 

murders.  Ruiz  testified  at  trial,  in  substance,  as  follows.    On  the 

night of the murders, Ruiz drove Lewis and Morant to 634 Howard 

Avenue and waited in the car while they went inside. While he was 

waiting, he heard gunshots.  Lewis and Morant then returned to the 

car with gym bags containing drugs and cash. Ruiz later overheard a 

conversation  in  which  Lewis  admitted  to  shooting  Turner  and 
5                                                               No. 14‐193‐pr

Fields.  And  two  to  three  weeks  after  the  murder,  Ruiz  saw  Lewis 

throw a gun into the river near the Chapel Street Bridge.  

          On  May  10,  1995,  the  jury  convicted  Lewis  on  two  counts  of 

murder and two counts of felony murder, one as to each victim.  The 

Superior  Court  sentenced  Lewis  principally  to  120  years’ 

imprisonment. On direct appeal, the Supreme Court of Connecticut 

affirmed Lewis’s convictions for the murders but vacated his felony 

murder  convictions  on  double  jeopardy  grounds.  See  State  v.  Lewis, 

245 Conn. 779 (1998). 

    II.   Subsequent Testimony  

          On  October  25  and  26,  1999,  Michael  J.  Sweeney,  a  37‐year 

veteran of the New Haven Police Department (“NHPD”)—and one 

of  two  police  detectives  who  questioned  Ruiz  on  the  night  he  first 

implicated  Lewis―provided  critical  information  concerning  the 

circumstances  in  which  Ruiz  inculpated  Lewis  at  the  police  station 

on January 13‐14, 1991. At the hearing on Morant’s motion for a new 
6                                                                         No. 14‐193‐pr

trial  before  the  Honorable  Judge  Jon  C.  Blue  of  the  Connecticut 

Superior Court,1 Sweeney testified as follows.  

         Detective  Vincent  Raucci  arrested  Ruiz  in  connection  with 

another  murder  on  January  13,  1991  and  brought  him  to  the  New 

Haven  police  station.  Sweeney,  Raucci’s  supervising  officer,  first 

questioned Ruiz about the Fields‐Turner murders. Ruiz said he did 

not  know  anything  about  them.  Then,  Sweeney  and  Raucci  jointly 

interviewed  Ruiz,  who  repeated  that  he  had  no  information  about 

these murders and was not at the murder scene.   

         Raucci  then  began  telling  Ruiz  the  facts  of  the  Fields‐Turner 

case.  Raucci  described  where  the  murders  occurred,  the  apartment 

building, and a scenario in which the murderers escaped with guns 

in  a  gym  bag.  At  that  point,  Sweeney  asked  Raucci  to  step  outside 

and  told  him  that  his  interrogation  approach  was  inappropriate. 

When the detectives returned to the interrogation, Raucci told Ruiz 

     1 In this separate proceeding, Judge Blue denied Morant’s motion for a new 
trial  based  on  his  conclusion  that  there  was  extensive  independent  evidence 
implicating  Morant  in  the  murders.    See  Morant  v.  State,  No.  398736,  2000  WL 
804695  (Conn.  Super.  Ct.  June  5,  2000),  affʹd,  68  Conn.  App.  137  (2002).    This 
decision regarding Morant is not before us.  Relevant here, however, Judge Blue 
determined  at  that  hearing  that  Sweeney  was  a  credible  witness,  and  that  the 
testimony recounted below should be credited. 
7                                                                No. 14‐193‐pr

that “he would let him go,” and that he wanted him to say “that he 

was  driving  the  car  that  night.”  S.A.  443.  Raucci  also  warned  Ruiz 

“that  it  was  in  his  best  interest  to  tell  what  happened  [and]  give  a 

detailed  statement  as  to  his  participation  and  also  the  other  two.” 

S.A. 443. At that point, Ruiz started changing his statement.   

       Sweeney again took Raucci outside and told him to “knock it 

off.”    S.A.  444.  Specifically,  Sweeney  told  Raucci  “don’t  tell  [Ruiz] 

parts  of  the  case  and  then  five  minutes  later  let  him  parrot  what 

you’re saying and take it as fact.” S.A. 444. When Judge Blue asked 

Sweeney  to  clarify  what  information  Raucci  gave  Ruiz,  Sweeney 

said, among other things, that Raucci told Ruiz “that he was present 

with the two individuals, Scott Lewis and Stefon Morant.” S.A. 460. 

On  cross‐examination,  Sweeney  acknowledged  that  police  officers 

frequently  divulge  certain  facts  in  order  to  extract  additional 

information from a potential suspect, but explained that Raucci was 

“detailing the whole case” to Ruiz, S.A. 414, rather than telling him 

“a little to get a lot,” S.A. 337. 
8                                                                 No. 14‐193‐pr

       Sweeney was then pulled away  on another matter,  so  Raucci 

interviewed  Ruiz  alone.  When  Sweeney  returned,  Raucci  told  him 

that Ruiz wanted to give a detailed statement about his involvement 

in the murders. Concerned by the significant change in Ruiz’s story, 

Sweeney  spoke  to  Ruiz  alone  and  asked  him  if  he  was  “truthful  in 

stating  that  these  two  persons  were  there  and  [he]  drove  the  car.” 

S.A.  446.  Ruiz  said  “no  . . . . [h]e  was  not  telling  the  truth,”      he 

“knew  nothing,”  and  “the  information  he  did  give  . . . . was  all 

information gathered from Detective Raucci.” Id. Significantly, Ruiz 

told  Sweeney  that  he  changed  his  story  “because  Detective  Raucci 

said he was gonna let him go.” Id.  

       Sweeney,  again,  confronted  Raucci.  At  Raucci’s  request, 

Sweeney gave Raucci one final opportunity to interview Ruiz alone. 

After  that  interview,  Raucci  told  Sweeney  that  Ruiz  wanted  to  say 

that he “overheard these two people talking about the case, that he 

wasn’t present.” S.A. 446. At that late point in the evening, Sweeney 

thought that “might be true,” so he told Raucci to take the statement.  
9                                                                        No. 14‐193‐pr

S.A.  446‐47.  Shortly  thereafter,  Sweeney’s  shift  ended,  and  he  did 

not see Ruiz again.  

         In 1998, Sweeney retired from the NHPD and volunteered to 

serve  as  a  U.N.  station  commander,  supervising  police  officers  in 

post‐war Bosnia.  When he returned to the United States, he read in 

a local newspaper that Raucci had resigned from the NHPD because 

of  misconduct.  Specifically,  Raucci  was  linked  to  the  New  Haven 

drug  trade;  charged  with  larceny  following  an  internal  NHPD 

investigation;  arrested  for  a  domestic‐violence  incident;  and,  after 

fleeing  Connecticut  as  a  result  of  the  charges  against  him,  was 

ultimately  arrested  by  the  Federal  Bureau  of  Investigation  (“FBI”) 

after  a  four‐hour  standoff  in  New  Mexico.  Sweeney  later  testified 

during  an  evidentiary  hearing  on  Lewis’s  federal  habeas  petition 

that  he  came  forward  because  he  felt  Ruiz  was  “absolutely 

untruthful,” A. 39, and that the story implicating Lewis and Morant 

was “fabricated,” S.A. 37.2  At Lewis’s trial in 1990, the prosecution 


       We  also  note  that  Sweeney’s  testimony  corroborates  evidence  obtained  by 
     2

the FBI during an investigation of Raucci’s conduct. That evidence, which we do 
not take into consideration in deciding Lewis’s habeas petition, includes a  letter 
Ruiz  wrote  to  the  FBI  on  August  24,  1999  in  which  he  wrote  that  he  “set  up” 
10                                                                       No. 14‐193‐pr

failed  to  disclose  to  the  defense  any  of  the  circumstances  of  Ruiz’s 

police interrogation to which Sweeney testified. 

III.    The State Habeas Proceedings 

        On  January  9,  2001,  Lewis  filed  a  pro  se  habeas  petition  in 

Connecticut  Superior  Court.    He  raised  three  claims:  (1)  newly 

discovered evidence that Ruiz perjured himself; (2) a Brady violation 

based  on  the  State’s  failure  to  disclose  evidence  of  Ruiz’s  prior 

inconsistent  statements  and  Raucci’s  coaching  of  Ruiz’s  testimony; 

and (3) newly discovered evidence of alibi testimony. In support of 

his  petition,  Lewis  included  transcripts  of  Sweeney’s  testimony  at 

the Morant hearing.  

        The  Connecticut  Superior  Court  (Howard  Zoarski,  Judge) 

(hereinafter, the “state habeas court”) denied Lewis’s petition. With 

respect to Lewis’s Brady claim, the state habeas court concluded that 

“not only was all exculpatory evidence furnished to the defense, but 

also  the  alleged  evidence  was  available  by  due  diligence  to  the 

defense.”  Lewis  v.  Warden,  No.  CV‐99‐0424021‐S,  2001  WL  1203354, 


Lewis  for  a  murder  he  did  not  commit  at  the  instigation  of  a  “corrupted  cop.”  
S.A. 74. 
11                                                                        No. 14‐193‐pr

at  *3  (Conn.  Super.  Ct.  Sept.  19,  2001).  The  state  habeas  court 

determined  that  Raucci  only  provided  Ruiz  with  “insignificant 

facts”―such  as  the  location  of  the  apartment  on  Howard  Avenue, 

the  color  of  the  buildings,  and  the  make  of  Lewis’s  car―and  that 

“the  information  provided  by  Detective  Raucci  . . . did  not  disclose 

the  names  of  the  petitioner  or  Morant.”  Id.  at  *2.  Notably,  the  state 

habeas  decision  omitted  any  reference  to  Sweeney’s  testimony  that 

Ruiz initially denied having any knowledge of the murders, that he 

was  parroting  what  Raucci  told  him,  and,  critically,  that  after  he 

changed his story to inculpate Lewis, Ruiz told Sweeney that he did 

so because “Raucci said he was gonna let him go.” S.A. 446. 

          Pursuant  to  Section  52‐470(g)  of  the  Connecticut  General 

Statutes, Lewis, acting pro se, petitioned a justice on the Connecticut 

Supreme  Court  for  certification  to  appeal  to  the  Connecticut 

Appellate Court.3 On October 22, 2001, the certification was denied 




       At  the  time  of  Lewis’s  petition,  Conn.  Gen.  Stat.  Ann.  §  52‐470(b)  (1983) 
      3

provided  that  a  petitioner  seeking  to  bring  an  appeal  before  the  Connecticut 
Appellate  Court  could  seek  certification  to  appeal  from  the  judge  who  decided 
the  case,  a  judge  of  the  Connecticut  Appellate  Court,  or  a  justice  of  the 
Connecticut Supreme Court.  The Connecticut Legislature revised this statute in 
12                                                                     No. 14‐193‐pr

without  opinion  by  a  one‐justice  order.  Lewis  then  filed  an 

uncertified  appeal  with  the  Appellate  Court.  In  support  of  his 

appeal,  Lewis  provided  the  Appellate  Court  with  transcripts  from 

his  criminal  trial,  the  probable  cause  hearing,  and  Sweeney’s 

testimony at the Morant hearing; the state habeas court decision; and 

excerpts  from  the  FBI  investigation  discussing  Ruiz’s  relationship 

with  Raucci.  On  November  19,  2002,  a  three‐judge  panel  of  the 

Appellate  Court  issued  a  per  curiam  opinion,  dismissing  Lewis’s 

appeal  on  the  grounds  that  he  failed  to  include  the  transcript  from 

his state habeas trial before Judge Zoarski and thus failed to provide 

an  adequate  record  for  review.  Lewis  v.  Commʹr  of  Corr.,  73  Conn. 

App.  597,  599  (2002).  Thereafter,  Lewis  sought  review  by  the 

Connecticut  Supreme  Court  through  a  petition  for  certification, 

which  was  denied  on  January  14,  2003  without  discussion.  Lewis  v. 

Commʹr of Corr., 262 Conn. 938 (2003). 

         


2002,  eliminating  the  option  to  appeal  to  a  Connecticut  Supreme  Court  justice.  
Conn. Gen. Stat. Ann. § 52‐470(g) (2002). 

 
13                                                                No. 14‐193‐pr

IV.       The District Court Proceedings 

          Lewis filed a petition for federal habeas relief in the District of 

Connecticut, arguing, in relevant part, that the State denied his right 

to a fair trial and violated his right to due process when it withheld 

Brady  material  during  his  trial.  Judge  Haight  first  considered  and 

rejected  the  State’s  claim  that  Lewis  had  procedurally  defaulted  on 

his Brady claim.4 Lewis v. Commʹr of Corr., No. 03 Civ. 196, 2012 WL 

601773, at *6 (D. Conn. Feb. 23, 2012). Then, on December 16, 2013, 

following  extensive  motion  practice,  a  ten‐day  evidentiary  hearing 

at  which  Sweeney  testified  in  person,  and  oral  argument,  Judge 

Haight  granted  Lewis’s  petition  for  habeas  relief  in  a  thorough  68‐

page opinion. Lewis v. Commʹr of Corr., 975 F. Supp. 2d 169 (D. Conn. 

2013).  The  district  court  determined  that  Lewis’s  habeas  claim 

survived  scrutiny  under  the  Antiterrorism  and  Effective  Death 

Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2254(d), which requires 

deference to state procedures, because the state habeas decision was 


    The district court also determined that Lewis did not fail to exhaust his state 
      4

remedies, a determination  not challenged in this appeal.  

 
14                                                                No. 14‐193‐pr

based  on  an  “erroneous  and  unreasonable”  determination  of  the 

facts,  975  F.  Supp.  2d  at  180,  and  “was  contrary  to  [clearly] 

established Federal law, [as determined by the Supreme Court of the 

United  States],”  id.  at  181.  The  district  court,  after  carefully 

articulating  the  arguments  on  both  sides  and  meticulously 

reviewing all of the evidence, concluded that Lewis was entitled to 

federal habeas relief. Id. at 198.   

       The  district  court  therefore  directed  the  Commissioner  of 

Correction  of  the  State  of  Connecticut  to  release  Lewis  from  its 

custody “within sixty (60) days of the date of this Ruling and Order, 

unless  the  State  of  Connecticut  within  those  60  days  declares  its 

written  intention  . . . to  retry  [Lewis]  on  the  charges  against  him 

. . . .”  Id.  at  208‐209.    On  February  14,  2014,  the  parties  submitted  a 

joint  motion  to  release  Lewis,  which  was  granted  by  the  district 

court.  Accordingly, on February 26, 2014, the district court signed a 

writ ordering Lewis’s release.  The State timely appealed. 
15                                                                   No. 14‐193‐pr

                                 DISCUSSION 

          The  State  argues  that  the  district  court  erred  in  granting 

habeas relief because: (1) Lewis procedurally defaulted on his Brady 

claim  at  the  state  level,  and  (2)  Lewis  did  not  satisfy  either  of 

AEDPA’s  substantive  conditions  under  § 2254(d)  because  the  state 

habeas  court’s  decision  did  not  contravene  clearly  established 

federal  law  and  was  not  based  on  an  unreasonable  factual 

determination. We disagree.  

          Lewis,  who  was  a  pro  se  litigant  in  state  court,  sufficiently 

complied  with  all  state‐law  procedural  requirements  capable  of 

barring federal review.  Moreover, Lewis satisfied both of § 2254(d)’s 

substantive predicates, even though he only needed to satisfy one.5 

We conclude both (1) that the state habeas court contravened clearly 

established  federal  law  as  determined  by  the  Supreme  Court  in 

      A federal court may only grant a petitioner relief with respect to any claim 
      5

that  was  adjudicated  on  the  merits  in  State  court  proceedings  if  the  State 
adjudication:  
        (1)  resulted  in  a  decision  that  was  contrary  to,  or  involved  an 
        unreasonable  application  of,  clearly  established  Federal  law  as 
        determined  by  the  Supreme  Court  of  the  United  States;  or  (2) 
        resulted  in  a  decision  that  was  based  on  an  unreasonable 
        determination of the facts in light of the evidence presented in the 
        State court proceeding.  
    28 U.S.C. § 2254(d)(1)‐(2). 
16                                                            No. 14‐193‐pr

Brady  and  its  progeny  when  it  held  the  defendant  was  required  to 

exercise “due diligence” to obtain exculpatory evidence, Lewis, 2001 

WL  1203354,  at  *3,  and  (2)  that  the  state  habeas  court  based  its 

decision  on  unreasonable  findings  of  fact  when  it  ignored  key 

aspects  of  the  record.    Accordingly, the  district court  had authority 

to  consider  the  merits  of  Lewis’s  Brady  claim  and  properly  granted 

habeas relief.   

 I.    Procedural Bars 

       We  review  do  novo  the  question  of  whether  a  procedural 

ground is adequate to support a state court’s judgment. See Monroe 

v. Kuhlman, 433 F.3d 236, 240 (2d Cir. 2006). 

       “[F]ederal  courts  will  not  review  questions  of  federal  law 

presented  in  a  habeas  petition  when  the  state  court’s  decision  rests 

upon a state‐law ground that ‘is independent of the federal question 

and  adequate  to  support  the  judgment.’”  Cone  v.  Bell,  556  U.S.  449, 

465 (2009) (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991)). A 

state  court’s  adjudication  of  a  petitioner’s  federal  claim  only  bars 

federal  habeas  review  when  “the  last  state  court  rendering  a 
17                                                                No. 14‐193‐pr

judgment  in  the  case  clearly  and  expressly  states  that  its  judgment 

rests on a state procedural bar.” Messiah v. Duncan, 435 F.3d 186, 195 

(2d  Cir.  2006)  (internal  quotation  marks  omitted).  Additionally,  it 

must  be  “clear  from  the  face  of  the  opinion”  that  the  state  court’s 

decision  rests  on  a  state  procedural  bar.  Coleman,  501  U.S.  at  735 

(internal  quotation  marks  omitted);  see  also  Fama  v.  Commʹr  of  Corr. 

Servs.,  235  F.3d  804,  809  (2d  Cir.  2000).    However,  even  if  the  state 

court’s decision clearly rests on a procedural bar, federal review will 

only  be  precluded  if  that  procedural  bar  constitutes  “a  firmly 

established  and  regularly  followed  state  practice.”  Ford  v.  Georgia, 

498 U.S. 411, 423–24 (1991) (internal quotation marks omitted). 

       The  State  argues  that  Lewis’s  Brady  claim  was  procedurally 

barred because (a) he failed to provide the Appellate Court with an 

adequate  record  for  review,  and  (b)  he  failed  to  brief  the  issue  of 

whether  it  was  an  abuse  of  discretion  to  deny  him  certification  to 

appeal.  Neither argument has merit. 

        

        
18                                                            No. 14‐193‐pr

          A. The Adequate‐Record Rule 

      The State first argues that Lewis procedurally defaulted on his 

Brady claim because he did not provide the Appellate Court with a 

transcript of the state habeas proceedings and thus failed to provide 

an adequate record for review under Connecticut Rule of Appellate 

Procedure  61–10.  Conn.  Practice  Book  1998  § 61‐10.  This  argument 

fails for several reasons.  

      First,  it  is  not  clear  that  the  Appellate  Court  recognized  the 

Brady claim that Lewis indisputably raised, let alone dismissed it on 

procedural  grounds.  The  Appellate  Court’s  decision  described  the 

issues before it as whether the state habeas court erred: 

      (1)  in  concluding  that  the  testimony  of  Michael 
      Sweeney,  a  police  detective,  did  not  constitute  newly 
      discovered  evidence  and  (2)  in  failing  to  draw  an 
      adverse inference against the respondent commissioner 
      of  correction  when  Ovil  Ruiz,  a  witness  at  the  habeas 
      trial,  invoked  his  fifth  amendment  privilege  against 
      compelled self‐incrimination. 

Lewis, 2012 WL 601773, at *5 (internal quotation marks omitted).  
19                                                                        No. 14‐193‐pr

          The  Appellate  Court  appears  to  have  missed  Lewis’s  Brady 

claim entirely.6  Yet, in a clear and well‐researched pro se brief to the 

Appellate  Court,  Lewis  argued  that  the  State  failed  to  disclose 

evidence  that  was  material  and  exculpatory,  citing  Brady,  United 

States  v.  Bagley,  473  U.S.  667  (1985),  and  United  States  v.  Agurs,  427 

U.S. 97 (1976), among other relevant cases. With no reference to the 

Brady  claim  in  the  Appellate  Court’s  decision,  it  is  certainly  not 

“clear  from  the  face  of  the  opinion”  that  the  state  habeas  court 

rejected  Lewis’s  Brady  claim  on  state‐procedural  grounds.  Coleman, 

501 U.S. at 733; see also Messiah, 435 F.3d at 196. 

          Second, Lewis only failed to comply with the adequate‐record 

requirement  of  Rule  61–10  if  the  state  habeas  transcript  was 

necessary  for  appellate  review.      Chapter  63  of  Connecticut’s  Rules 

of  Appellate  Procedure  states  that  an  appellant  must  file  the 

portions  of  a  trial‐court  proceeding  transcript  that  he  “deem[s] 


       The Appellate Court’s failure to recognize Lewis’s Brady claim is likely due, 
      6

at  least  in  part,  to  the  State’s  misrepresentation  of  the  issues  on  appeal.  The 
State’s  brief  before  the  Appellate  Court  characterized  Lewis’s  petition  as 
presenting:  (1)  “claims  of  newly  discovered  evidence”  and  (2)  “claims  that  the 
habeas  court  abused  its  discretion  by  not  drawing  an  adverse  inference  against 
Ovil  Ruiz.”  S.A.  382.  Nowhere  in  its  brief  did  the  State  address  Lewis’s  Brady 
claim.     
20                                                            No. 14‐193‐pr

necessary” for review, but an appellant may file a statement that no 

transcript  is  necessary.  See  Conn.  Practice  Book  1998  §  63–8;  § 63–

4(a)(3).  Lewis  indicated  in  a  statement  to  the  Appellate  Court  that 

the  state  habeas  transcript  was  not  necessary  for  review.  See  Lewis, 

73 Conn. App. at 598.  He was correct. 

       Lewis’s petition first argued that the state habeas court erred 

as  a  matter  of  law  by  requiring  him  to  exercise  “due  diligence”  to 

obtain  Brady  material.  In  the  particular  circumstances  presented 

here, the Appellate Court would have been able to decide the purely 

legal  question  of  whether  the  state  habeas  court  improperly 

incorporated a “due diligence” requirement into its opinion without 

reviewing the transcript from the state habeas proceedings.   

       Moreover,  it  is  not  clear  what  additional  information  the 

Appellate  Court  would  have  gleaned  from  the  state  habeas 

transcript  that  it  did  not  already  have.  The  State  did  not  call 

witnesses or offer exhibits during the state habeas trial. In support of 

his  appeal,  Lewis  provided  the  Appellate  Court  with  transcripts 

from  his  criminal  trial  and  the  probable  cause  hearing;  Sweeney’s 
21                                                            No. 14‐193‐pr

testimony at the Morant hearing; the state habeas court decision; and 

excerpts  from  the  FBI  investigation  discussing  Ruiz’s  relationship 

with  Raucci.  In  these  circumstances,  the  materials  provided  by 

Lewis  were  adequate  to  enable  the  Appellate  Court  to  review 

Lewis’s  claims  of  error,  and  the  state  has  not  explained  how  the 

transcript could have improved the record. 

          B. Certification 

       Section 52–470(g) of the Connecticut General Statutes requires 

a  petitioner  seeking  to  appeal  a  habeas  court’s  decision  to  file  a 

petition  for  certification  to  appeal.  A  petitioner  may  file  an 

uncertified appeal, however, if the denial of certification constituted 

an  abuse  of  discretion.  Simms  v.  Warden,  230  Conn.  608,  615  (1994). 

Under  Connecticut  law,  failure  to  certify  an  appeal  is  an  abuse  of 

discretion  if  the  appeal  is  “not  frivolous.”  Taylor  v.  Commʹr  of 

Correction,  284  Conn.  433,  448  (2007)  (internal  quotation  marks 

omitted). 

       The  State  argues  that  Lewis  procedurally  defaulted  on  his 

Brady claim following the denial of certification to appeal by a justice 
22                                                            No. 14‐193‐pr

of  the  Connecticut  Supreme  Court  because  he  failed  to  brief  the 

question of whether that denial constituted an abuse of discretion in 

his petition to the Appellate Court. But the State has not shown that 

“a firmly established and regularly followed state practice” required 

Lewis to brief the certification issue. See Ford, 498 U.S. at 423–24. In 

fact,  the  State  does  not  identify  any  Connecticut  authority  for  a 

certification‐briefing requirement; rather, it argues that Lewis failed 

to follow the procedure for appeals. Moreover, Connecticut courts do 

not regularly enforce this procedure. See, e.g., Hankerson v. Comm. of 

Corr.,  150  Conn.  App.  362,  368  (2014)  (ordering  supplemental 

briefing when the petitioner failed to brief the certification question). 

       Even  assuming  such  a  briefing  requirement  existed,  Lewis 

effectively  complied  with  it  by  arguing  to  the  Appellate  Court  that 

his  appeal  was  not  frivolous.    Connecticut  courts  apply  the  criteria 

set forth in Lozada v. Deeds, 498 U.S. 430, 431–32 (1991) (per curiam), 

when  determining  whether  an  appeal  is  frivolous.  Under  Lozada,  a 

petitioner  must  demonstrate  one  of  the  following:  “that  the  issues 

are debatable among jurists of reason; that a court could resolve the 
23                                                                  No. 14‐193‐pr

issues  in  a  different  manner;  or  that  the  questions  are  adequate  to 

deserve  encouragement  to  proceed  further.”  498  U.S.  at  432 

(emphasis  in  original)  (internal  quotation  marks  and  alternations 

omitted). Thus, in deciding the abuse of discretion question, a court 

“necessarily must consider the merits of the petitioner’s underlying 

claims.” Taylor, 284 Conn. at 449.  

       Lewis fully argued the merits of his Brady claim. Although he 

did  not  cite  Lozada  by  name,  Lewis  contended,  inter  alia,  that  the 

state  habeas  court  “applied  the  wrong  standard  of  review 

concerning  the  evidence  of  Sweeney’s  testimony,”  and  that  its 

factual  findings  were  “unsupported  by  the  evidence.”  S.A.  296.  He 

also  provided  citations  to  the  portions  of  Sweeney’s  testimony 

before  Judge  Blue,  see  supra  note  1,  which  undermined  Ruiz’s 

credibility.  At  the  very  least,  Lewis  demonstrated  that  his  case 

presented  issues  that  were  debatable  among  jurists  of  reason.  See 

Lozada,  498  U.S.  at  432.  Given  that  courts  interpret  pro  se  filings 

liberally,  see,  e.g.,  Hill  v.  Curcione,  657  F.3d  116,  122  (2d  Cir.  2011); 

Ajadi  v.  Commʹr  of  Corr.,  280  Conn.  514,  549  (2006),  we  easily 
24                                                              No. 14‐193‐pr

interpret Lewis’s brief to argue that his appeal was not frivolous and 

thus that it was an abuse of discretion to deny certification. 

      Accordingly,  we  find  no  procedural  bar  to  considering  the 

merits  of  Lewis’s  habeas  claim  and  thus  turn  to  AEDPA’s 

substantive predicates. 

II.   § 2254(d) Substantive Predicates to Federal Habeas Review 

      We  review  a  district  court’s  decision  to  grant  a  petition  for  a 

writ of habeas corpus de novo and its factual findings for clear error. 

Hemstreet v. Greiner, 491 F.3d 84, 89 (2d Cir. 2007).  

      AEDPA  provides  for  federal  habeas  relief  when  a  “person  in 

custody pursuant to the judgment of a State court . . . is in custody in 

violation of the Constitution or laws or treaties of the United States,”  

28 U.S.C. § 2254(a), subject to certain conditions.  AEDPA states that 

a  federal  habeas  court  may  only  grant  a  petitioner  relief  with 

“respect  to  any  claim  that  was  adjudicated  on  the  merits  in  State 

court proceedings” if the State adjudication: 

      (1)  resulted  in  a  decision  that  was  contrary  to,  or 
      involved  an  unreasonable  application  of,  clearly 
      established Federal law, as determined by the Supreme 
      Court of the United States; or 
25                                                                No. 14‐193‐pr

       (2)  resulted  in  a  decision  that  was  based  on  an 
       unreasonable  determination  of  the  facts  in  light  of  the 
       evidence presented in the State court proceeding. 

28  U.S.C.  § 2254(d)(1)‐(2);  see  also,  e.g.,  Brown  v.  Alexander,  543  F.3d 

94, 100 (2d Cir. 2008).   A federal habeas court must assume that all 

factual  determinations  made  by  the  state  court  were  correct  unless 

the  petitioner  rebuts  those  findings  by  clear  and  convincing 

evidence.  28  U.S.C.  § 2254(e)(1);  see  also  Bierenbaum  v.  Graham,  607 

F.3d  36,  48  (2d  Cir.  2010).  Given  that  the  Appellate  Court  denied, 

erroneously in our view, Lewis’s petition on the basis that he failed 

to  file  the  transcript  of  his  state  habeas  proceeding,  the  only  state 

court  that  adjudicated  Lewis’s  habeas  petition  “on  the  merits”  was 

the state habeas court.   

       The phrase “clearly established federal law, as determined by 

the Supreme Court of the United States” refers to “the holdings, as 

opposed  to  the  dicta,  of  [the  Supreme]  Court’s  decisions  as  of  the 

time of the relevant state‐court decision.” Williams v. Taylor, 529 U.S. 

362,  412  (2000).  A  state  court  decision  is  contrary  to  such  clearly 

established  federal  law  if  it  “applies  a  rule  that  contradicts  the 

governing law set forth in the Supreme Court’s cases” or “if the state 
26                                                             No. 14‐193‐pr

court  confronts  a  set  of  facts  that  are  materially  indistinguishable 

from a decision of the Supreme Court and nevertheless arrives at a 

result different from its precedent.” Boyette v. Lefevre, 246 F.3d 76, 90 

(2d Cir. 2001) (quoting Williams, 529 U.S. at 406) (internal alterations 

omitted).  A  state  court  decision  is  based  on  a  clearly  erroneous 

factual  determination  if  the  state  court  “failed  to  weigh  all  of  the 

relevant evidence before making its factual findings.” Doe v. Menefee, 

391 F.3d 147, 164 (2d Cir. 2004); see also Milke v. Ryan, 711 F.3d 998, 

1010  (9th  Cir.  2013)  (a  state  court  decision  is  based  on  an 

“unreasonable determination of the facts” if the state court fails “to 

consider key aspects of the record”).   

       In  sum,  in  order  to  satisfy  § 2254(d)’s  substantive  predicates 

and  merit  federal  review  of  his  Brady  claim,  Lewis  need  only 

establish either that the state habeas court’s decision: (1) contravened 

clearly  established  federal  law,  as  determined  by  the  Supreme 

Court,  or  (2)  was  based  on  an  unreasonable  determination  of  the 

facts.  Here, Lewis has shown both. 

        
27                                                              No. 14‐193‐pr

      A. Clearly Established Federal Law: Brady and its Progeny 

        Well‐established  Supreme  Court  precedent  holds  that  the 

prosecution  has  a  clear  and  unconditional  duty  to  disclose  all 

material, exculpatory evidence.  See Brady, 373 U.S. at 87.  This duty 

exists whether or not the defense requests exculpatory evidence. See, 

e.g., Bagley, 473 U.S. at 681‐2; Giglio v. United States, 405 U.S. 150, 154‐

55  (1972)  (applying  Brady  to  impeachment  evidence).  The  Supreme 

Court  has  never  required  a  defendant  to  exercise  due  diligence  to 

obtain  Brady  material.  See,  e.g.,  Agurs, 427  U.S.  at  107  (“[I]f  the 

evidence is so clearly supportive of a claim of innocence that it gives 

the  prosecution  notice  of  a  duty  to  produce,  that  duty  should 

equally arise even if no request is made.”).  

        To  be  sure,  we  have  held  in  several  cases  that  “[e]vidence  is 

not  ‘suppressed’  [for  Brady  purposes]  if  the  defendant  either  knew, 

or should have known, of the essential facts permitting him to take 

advantage  of  any  exculpatory  evidence.”    DiSimone  v.  Phillips,  461 

F.3d 181, 197 (2d Cir. 2006); see also Leka v. Portuondo, 257 F.3d 89, 100 

(2d Cir. 1982).  The “knew” prong of this requirement is subjective, 
28                                                            No. 14‐193‐pr

and the “should have known” prong is objective—meaning that, if a 

reasonable  defendant  in  these  circumstances  should  have  known  the 

relevant facts, then the prosecution’s failure to disclose that evidence 

does  not  implicate  Brady.    This  requirement  speaks  to  facts  already 

within the defendant’s purview, not those that might be unearthed.  

It imposes no duty upon a defendant, who was reasonably unaware 

of exculpatory information, to take affirmative steps to seek out and 

uncover  such  information  in  the  possession  of  the  prosecution  in 

order to prevail under Brady.   

       Here,  the  Connecticut  Superior  Court’s  ruling  imposed  just 

such  an  affirmative  “due  diligence”  requirement.    See  Lewis,  2001 

WL  1203354,  at  *3  (rejecting  Lewis’s  claim  because  the  exculpatory 

evidence  at  issue  “was  available  by  due  diligence  to  the 

defense”).  Accordingly, the state habeas court’s imposition of such a 

due  diligence  requirement  plainly  violated  clearly  established 

federal law under Brady and its progeny.   

       The  State’s  argument  that  the  state  habeas  court’s  “due 

diligence  language  is  reasonably  interpreted  as  directed  to  the 
29                                                           No. 14‐193‐pr

petitioner’s ‘actual innocence’ assertion, rather than his Brady claim,” 

Resp.  Br.  at  39,  distorts  the  state  habeas  court’s  decision.    The 

relevant portion of the decision states:  

      The claim of the petitioner that exculpatory information 
      was  not  provided  to  the  defense  prior  to  the  trial  in 
      1995, has not been proven. This court finds not only was 
      all  exculpatory  evidence  furnished  to  the  defense,  but 
      also the alleged evidence was available by due diligence to the 
      defense,  and  the  petitioner  was  obliged  to  raise  his 
      claims before the trial court or the Appellate Court.  

Lewis,  2001  WL  1203354,  at  *3  (emphasis  added).    The  “due 

diligence”  language  patently  pertains  to  Lewis’s  claim  that 

“exculpatory  evidence  was  not  provided  to  the  defense,”  in  other 

words, to his Brady claim. 

      The  State  also  argues  that  the  due  diligence  finding  was  an 

“alternate  basis”  for  the  state  habeas  court’s  denial  of  Lewis’s 

petition, and therefore the legal error is immaterial. That argument, 

however, only succeeds if the state habeas court had a valid basis for 

determining  that  “all  exculpatory  information  [was]  turned  over  to 
30                                                                      No. 14‐193‐pr

the  defense,”  and  thus  that  there  was  no  Brady  violation.  For  the 

reasons explained below, it did not. 7 

      B. Unreasonable Determination of the Facts 

          The  state  habeas  court’s  determination  that  “all  exculpatory 

evidence [was] furnished to the defense” was clear factual error. The 

prosecution  never  disclosed  to  Lewis  or  to  defense  counsel  either 

prior  to  or  during  trial  that  Raucci  had  coached  Ruiz  on  the 

testimony he ultimately gave at trial, that Ruiz was parroting what 

Raucci  told  him,  or  that  he  was  doing  so  because  Raucci  said  he 

would  let  him  go.  Nothing  in  the  record  supports  a  finding  to  the 

contrary.    The  fact  that  the  information  to  which  Sweeney  testified 

        The  state  habeas  court  also  erred  to  the  extent  that  it  concluded  that 
      7

Sweeney’s  testimony  would  not  have  affected  Lewis’s  conviction  and  thus  did 
not satisfy Brady’s materiality requirement. See Lewis v. Warden, 2001 WL 1203354, 
at  *3  (“The  petitioner  has  failed  to  prove  that  any  critical  information  was 
disclosed  by  Detective  Raucci,  or  that  he  provided  any  false  information  to 
Ruiz.”).    The  state  habeas  court’s  implication  that  Sweeney’s  testimony  would 
not have affected Lewis’s conviction also “involved an unreasonable application 
of[] clearly established Federal law, as determined by the Supreme Court of the 
United  States.”    28  U.S.C.  §  2254(d)(1);  see  also  Leka,  257  F.3d  at  104  (“The 
touchstone of materiality is a reasonable probability of a different result.”).  For 
the  reasons  explained  in  Part  V,  Sweeney’s  testimony  satisfied  the  materiality 
standard because there is a reasonable probability that its disclosure would have 
caused  a  different  result.    Any  legal  determination  to  the  contrary,  therefore, 
involved  an  unreasonable  application  of  clearly  established  federal  law.  
Additionally,  as  described  in  greater  detail  below,  the  state  habeas  court’s 
decision was based on an unreasonable determination of the facts.  See infra Part 
II.B. 
31                                                                         No. 14‐193‐pr

had not been provided to the prosecution at the time of trial is of no 

import.  The  State’s  failure  to  disclose  exculpatory  evidence, 

including  impeachment  evidence,  in  its  possession  constitutes  a 

Brady  violation,  irrespective  of  the  good  faith  or  bad  faith  of  the 

prosecution,  Brady,  373  U.S.  at  87,  and  regardless  of  whether  the 

information is known only by the police and not the prosecutor, see 

Kyles  v.  Whitley,  514  U.S.  419,  437‐38  (1995);  see  also  United  States  v. 

Triumph  Capital  Grp.,  Inc.,  544  F.3d  149,  161  (2d  Cir.  2008).  8  

Moreover,  Judge  Blue  concluded  that  Sweeney  was  a  credible 

witness,9  see  Morant  v.  State,  No.  398736,  2000  WL  804695,  at  *9 

(Conn. Super. Ct. June 5, 2000) affʹd, 68 Conn. App. 137 (2002), and 

the state habeas court never questioned Sweeney’s credibility.  Thus, 

Lewis  has  rebutted  the  presumption  in  favor  of  the  state  habeas 


       We  have  held  that  evidence  in  state  possession  is  not  attributed  to  the 
      8

prosecution if known only by entities outside the “prosecution team.”  See United 
States  v.  Stewart,  433  F.3d  273,  298  (2d  Cir.  2006)  (“[T]he  propriety  of  imputing 
knowledge  to  the  prosecution  is  determined  by  examining  the  specific 
circumstances  of  the  person  alleged  to  be  an  ‘arm  of  the  prosecutor.’”  (quoting 
United  States  v.  Morell, 524  F.2d  550,  555  (2d  Cir.  1975)).    Here,  there  is  no 
question  that  the  evidence  showing  that  Raucci  coached  Ruiz  was  within  the 
possession  of  police  officers,  both  Raucci  and  Sweeney,  who  were  part  of  the 
investigative team and thus were “arm[s] of the prosecutor.”   
    9 After the federal habeas hearing, Judge Haight reached the same conclusion. 

See Lewis, 975 F. Supp. 2d at 194. 
32                                                              No. 14‐193‐pr

court’s findings by “clear and convincing evidence.” See Bierenbaum, 

607 F.3d at 48. 

       The  State  argues  that  as  a  “corollary”  to  its  finding  that  all 

exculpatory information had been provided to the defense, the state 

habeas  court  determined  that  Sweeney’s  testimony  was  not 

exculpatory.  Nothing  in  the  state  habeas  court’s  decision  supports 

the  State’s  argument,  and  we  do  not  owe  AEDPA  deference  to 

speculation  that  the  state  habeas  court  reached  that  conclusion.  See 

Boyette, 246 F.3d at 91. 

       In any event, the state habeas court plainly based its decision 

on  an  unreasonable  determination  of  the  facts.  The  state  habeas 

court  found  that  Raucci  only  provided  Ruiz  with  “insignificant” 

details.    Lewis,  2001  WL  1203354,  at  *2.  But  Sweeney’s  testimony  is 

replete  with  evidence  showing  that  Raucci  supplied  Ruiz  with,  in 

Sweeney’s  words,  “the  whole  case,”  S.A.  317,  and  told  Ruiz  to  say 

that  “he  was  present  with  the  two  individuals,  Scott  Lewis  and 

Stefon  Morant,”  S.A.  460.    The  state  habeas  decision  also  notably 

failed  to  reference  the  evidence  that  Ruiz  not  only  denied  having 
33                                                                No. 14‐193‐pr

any  knowledge  of  the  murders  three  different  times,  but  that  after 

implicating  Lewis  in  the  murders,  Ruiz  told  Sweeney  the 

inculpatory  account  was  false  and  that  he  was  lying  to  protect 

himself.    In  failing  to  note,  much  less  consider,  these  key  facts,  the 

state  habeas  court  based  its  decision  on  an  unreasonable 

determination  of  the  facts.  See,  e.g.,  Menefee,  391  F.3d  at  164;  Milke, 

711 F.3d at 1010.  

       Given  that  Lewis  has  satisfied  AEDPA’s  substantive 

predicates, we finally turn to the merits of his Brady claim. 

III.   Section 2254(a): The Merits of Lewis’s Brady Claim   

       There  are  three  components  of  a  Brady  violation:  “The 

evidence at issue must be favorable to the accused, either because it 

is exculpatory, or because it is impeaching; that evidence must have 

been  suppressed  by  the  State,  either  willfully  or  inadvertently;  and 

prejudice  must  have  ensued.”  Boyette,  246  F.3d  at  89  (quoting 

Strickler v. Greene, 527 U.S. 263, 281‐82 (1999)).     

       We  agree  with  Judge  Haight’s  thoughtful  analysis  of  Lewis’s 

Brady claim, summarized as follows. 
34                                                             No. 14‐193‐pr

      A. Exculpatory Evidence 

        Sweeney’s  testimony  and  the  facts  he  revealed  were  clearly 

favorable to Lewis. “Evidence is favorable to the accused if it either 

tends to show the accused is not guilty or impeaches a prosecution 

witness.”  Boyette,  246  F.3d  at  90  (citing  Bagley,  473  U.S.  at  676).  

Ruiz―the  State’s  key  witness  at  trial―repeatedly  denied  to  the 

police  that  he  was  at  the  murder  site  and  that  he  knew  anything 

about  the  murders.  His  statement  changed  only  after  Raucci 

provided critical details about the case, told Ruiz “that it was in his 

best interest to tell what happened [and] give a detailed statement as 

to his participation and also the other two,” S.A. 317, and promised 

to “let [Ruiz] go” if he did so, S.A. 446. That evidence was “of a kind 

that  would  suggest  to  any  prosecutor  that  the  defense  would  want 

to know about it.” Leka, 257 F.3d at 99.   

        If  defense  counsel  had  known  this  information  at  trial,  he 

could  have  cross‐examined  Ruiz  regarding  his  prior  inconsistent 

statements and the extent to which Raucci coached him and induced 

him to testify falsely. See Giglio, 405 U.S. at 154‐55 (applying Brady to 
35                                                              No. 14‐193‐pr

material that can be used to impeach a prosecution witness).  As the 

district  court  concluded,  Sweeney’s  testimony  was  clearly 

exculpatory  under  Brady  or  impeachment  material  under  Giglio,  if 

not both.   

      B. Failure to disclose 

         For  the  reasons  explained  above,  the  State  plainly  failed  to 

disclose Brady evidence to the defense in Lewis’s case. 

      C. Prejudice 

         To establish prejudice, a plaintiff must show that the evidence 

was material.  Leka, 257 F.3d at 104 (quoting Kyles, 514 U.S. at 434).  

“The  touchstone  of  materiality  is  a  reasonable  probability  of  a 

different result.” Id. (alteration omitted). As the Supreme Court has 

explained: 

         The question is not whether the defendant would more 
         likely than not have received a different verdict with the 
         evidence,  but  whether  in  its  absence  he  received  a  fair 
         trial, understood as a trial resulting in a verdict worthy 
         of  confidence.    A  ‘reasonable probability’  of  a  different 
         result  is  accordingly  shown  when  the  government’s 
         evidentiary  suppression  ‘undermines  confidence  in  the 
         outcome of the trial.’ 

Kyles, 514 U.S. at 434 (quoting Bagley, 473 U.S. at 678). 
36                                                                 No. 14‐193‐pr

           At trial, no witness other than Ruiz directly implicated Lewis 

in the murders,10 and the State did not introduce any forensic or eye‐

witness  testimony  against  Lewis.  As  a  result,  Ruiz’s  testimony  was 

critical to the State’s obtaining a conviction.  

           Sweeney  provided  credible  evidence  that  Ruiz  simply 

parroted  information  supplied  by  an  unscrupulous  police  officer. 

Sweeney’s  testimony  thoroughly  undermines  Ruiz’s  credibility  and 

thus any reasonable confidence in the outcome of the trial. See Kyles, 

514  U.S.  at  434.  Accordingly,  the  State’s  failure  to  disclose  the 

evidence  relating  to  Ruiz’s  interrogation  prejudiced  Lewis  and 

deprived him of his Constitutional right to a fair trial.   

                                CONCLUSION 

           For the reasons stated above, we AFFIRM the District Court’s 

order  granting  Lewis’s  petition  for  habeas  relief  under 28  U.S.C. 

§ 2254.  




     The only other witness who offered any testimony connecting Lewis to the 
      10

murders, Jose Roque, recanted prior to trial and insisted that Raucci had coached 
him on what to say in his statement. S.A. 187‐188.  Significantly, at Lewis’s trial, 
Roque also testified that Raucci told him that Raucci “wanted to put Scott Lewis 
away.”  S.A. 193.